Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00600-CR

                                           Lorenzo VEGA,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR6449
                         Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 10, 2018

DISMISSED

           On September 12, 2018, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record within thirty days of the order. See TEX. R.

APP. P. 25.2(d), 37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio

2003, order). Appellant’s counsel filed a response in which he states that he has reviewed the

clerk’s record and “can find no right of appeal” for appellant; counsel concedes that we may

dismiss the appeal for that reason. In light of the record presented, Rule 25.2(d) requires this court
                                                                                         04-18-00600-CR


to dismiss this appeal. TEX. R. APP. P. 25.2(d). The record does not contain a certification that

shows the defendant has the right of appeal; to the contrary, the trial court certification in the record

states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.” The

clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that the defendant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).

                                                    PER CURIAM

Do not publish




                                                  -2-